*358ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The State has presented an able motion for rehearing com-batting the conclusions expressed in our original opinion.
The present writer is uncertain as to the proper procedure if the trial court upon a sufficient predicate has permitted the reproduction of the evidence of a witness upon the ground that he is permanently beyond the limits of the State, but it is shown upon the hearing of the motion for new trial that in fact he was in the State at the time of the trial, hence no opinion is expressed upon that point, and it is not further discussed as the question will not arise in the same form upon another trial.
It is believed that the reversal ordered was the proper disposition of the case.
The motion for rehearing is overruled.